Appeal by the defendant from a judgment of the County Court, Westchester County (Turner, J.), rendered December 20,1985, convicting him of burglary in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The trial evidence established that both burglarized residences were entered through bedroom windows, and that the fingerprints found on those windows matched the defendant’s fingerprints. There was no indication that the fingerprints were placed there innocently. Therefore, the jury was justified in finding the defendant guilty beyond a reasonable doubt (see, People v Riddick, 130 AD2d 780; People v Mercado, 117 AD2d 627).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find that they do not require a new trial. Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.